Citation Nr: 0505013	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-28 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1945 
to March 1946.  The appellant is the surviving spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for service connection for the veteran's 
cause of death.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's appeal. 

2.  The veteran died in June 1984, at the age of 59.  The 
cause of death was cardio respiratory arrest.

3.  During his life, the veteran was not service connected 
for any disabilities.

4.  There is no competent medical evidence of heart disease 
during the veteran's active military service or during the 
first post service year.

5.  There is no medical opinion linking the veteran's fatal 
heart disease with his active military service.

6.  The fatal heart attack was not the result of disease or 
injury during the veteran's active military service.


CONCLUSION OF LAW

A service-connected disability did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran died on June [redacted], 1984, at the age of 59.  The 
cause of death as listed on the death certificate was cardio 
respiratory arrest.  He was not medically attended.  A 
physical examination conducted in September 1945 indicated a 
normal cardiovascular system.  There were no defects noted 
and he was considered fit for service.  In an Affidavit for 
Philippine Army Personnel signed by the veteran in February 
1946 just prior to separation, he indicated no wounds or 
illnesses.  

In August 1999, the appellant, the surviving spouse of the 
veteran, filed a claim for service connection for the cause 
of the veteran's death.  The appellant submitted a medical 
certificate dated June 2000 indicating that the veteran had 
been seen and managed for COPD (chronic obstructive pulmonary 
disease) secondary to pulmonary tuberculosis from 1970 to 
1983.  A March 2002 medical statement notes that in December 
1983, the veteran was hospitalized with a diagnosis of 
myocardial ischemia, cardiomegaly, and pneumonia.  

In an April 2003 statement, the appellant wrote that the 
veteran had complained to her three times of chest pains 
during the period from 1944 to 1955, but was gradually cured 
with herbal medicines.  In an October 2003 statement, the 
appellant noted that her husband's chest pains could have 
been due to "death march and guerrilla night activities that 
weakened the heart."  The appellant repeated her assertions 
in a December 2003 statement.



VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
appellant was notified of the information and evidence 
necessary to substantiate her claim for service connection 
for the cause of the veteran's death in the April 2002 rating 
decision, October 2001 and November 2003 letters, and an 
August 2003 statement of the case (SOC).

Second, VA must inform the claimant of which information and 
evidence he or she is to provide to VA and which information 
and evidence VA will attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
October 2001 and November 2003 letters, VA informed the 
claimant that VA must make reasonable efforts to assist in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the claimant 
that as long as she provided enough information about these 
records, VA would assist in obtaining them, but noted that 
she had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told her that it would 
assist her by obtaining a medical opinion if it decided that 
such was necessary to make a decision on her claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  The Board notes that in 
numerous communications with the VA, the claimant was 
repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in her possession, obtained by 
her, or obtained by VA.  In this case, because each of 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the VCAA requires that VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefits sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  
The RO has obtained the service medical records for the 
veteran's service and these appear to be complete.  Medical 
statements pertaining to the veteran's treatment postservice 
have been added to the claims file.  The appellant was 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge, but has declined.  VA has not obtained a 
medical opinion, because the medical evidence is adequate, 
and a medical opinion alone, could not possibly substantiate 
the claim.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the claim for service connection for 
the cause of the veteran's death was received in August 1999.  
A VCAA letter was sent in October 2001, and the claim 
initially decided by the RO in April 2002.  Because the VCAA 
notice in this case was provided to the appellant prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice complies with the express requirements of the law 
as found by the Court in Pelegrini.  The applicable 
requirements of the VCAA have been substantially met by the 
RO, and there are no areas in which further development may 
be fruitful on this issue of entitlement to service 
connection for the cause of the veteran's death.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Certain diseases, such as cardiovascular disease, may be 
presumed incurred in service if present to a compensable 
degree within the first postservice year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309, 3.371(a) (2004).  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2004).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2004).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2004).

In this case, the appellant is specifically claiming that the 
veteran's fatal heart attack initially manifest as chest 
pains in service.  However, there is no medical evidence of 
any heart disorder either during service or during the first 
postservice year, and the contemporaneous medical evidence, 
consisting of the examination in service and the affidavit 
signed shortly before discharge, does not show the existence 
of any disorder involving the heart.  Nor is there any 
medical evidence linking the veteran's fatal heart attack to 
active service.  As such, entitlement to service connection 
for the cause of the veteran's death is unwarranted.

The Board has considered the appellant's statements regarding 
the etiology of the veteran's fatal heart attack; however, 
this is not competent evidence to show that the cause of the 
veteran's death was service-connected.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2004).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not show that the 
appellant possesses the requisite medical training to comment 
on the etiology of the veteran's fatal heart attack.

For the foregoing reasons, the Board concludes that a 
service-connected disability did not contribute substantially 
or materially to cause the veteran's death.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because the evidence for and against the claim is not evenly 
balanced, there is no existing amount of doubt to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


